United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1289
                        ___________________________

                                Irma Jean Routen

                                      Plaintiff - Appellant

                                        v.

 Dexter Suggs, Individually, and in his Official Capacity as Superintendent of the
            Little Rock School District; Little Rock School District

                                    Defendants - Appellees

                                 ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                          Submitted: February 11, 2019
                             Filed: June 24, 2019
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, BENTON and STRAS, Circuit Judges.
                              ____________

PER CURIAM.
       Irma Routen claims that the Little Rock School District and its superintendent,
Dexter Suggs, unlawfully discriminated against her. After a bench trial, the district
court1 disagreed, and we now affirm.

                                          I.

      Routen oversaw fine-arts programming at the elementary-school level. After
the School District ran into budget difficulties and lost a grant, it cut Routen’s pay
and shortened her contract.

       In response, Routen sued Suggs and the School District under three theories.
The first was under the Federal Equal Pay Act, 29 U.S.C. § 206(d)(1), and alleged
that a male fine-arts director earned a higher salary and received better benefits than
she did for basically the same work. The other two asserted that the School District
unlawfully changed the terms and conditions of her employment because of her sex
and age. See 42 U.S.C. § 2000e-2(a)(1) (sex discrimination); Ark. Code Ann. § 16-
123-107(a)(1) (same); 29 U.S.C. § 623(a) (age discrimination); Ark. Code Ann.
§ 21-3-203(a) (same).

       The district court held a bench trial and, after hearing testimony from several
witnesses, including Routen herself, ruled for Suggs and the School District. She
insists that, for each of her claims, the evidence demanded a judgment in her favor.

                                          II.

       We begin with Routen’s claim that the School District violated the Equal Pay
Act. To prevail, Routen had to convince the district court that the male fine-arts
director’s work was “substantially equal” to her own, considering “all the facts and

      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
                                         -2-
circumstances of [the] case, including . . . [the] level of experience, training,
education, ability, effort, and responsibility” associated with each job. Lawrence v.
CNF Transp., Inc., 340 F.3d 486, 492 (8th Cir. 2003) (quoting Hunt v. Neb. Pub.
Power Dist., 282 F.3d 1021, 1030 (8th Cir. 2002)). We review the court’s findings
for clear error, requiring only that they be “plausible in light of the record viewed in
its entirety.” Anderson v. City of Bessemer City, 470 U.S. 564, 573–75 (1985).

       There is adequate support for the finding that Routen and her male colleague
performed different work. He testified that he was the “overall director of [the] fine
arts” program and supervised both “secondary . . . [and] elementary fine arts,”
whereas Routen said that she coordinated only “elementary fine arts” and worked
under the direction of other administrators. Cf. Krenik v. County of Le Sueur, 47
F.3d 953, 961 (8th Cir. 1995) (holding that a position’s extra “supervisory duties”
can distinguish it from a position with lesser “supervisory duties”). The district court
also heard testimony that the secondary-level arts curriculum is more demanding
than its elementary-level counterpart because it features additional course offerings,
advanced-placement courses, and after-school programs. Given the differences in
authority and duties associated with each job, it was not clearly erroneous for the
court to find that they were not “substantially equal.” Lawrence, 340 F.3d at 492.

       There is also nothing clearly erroneous about the district court’s finding that
Routen’s sex was not a reason for her pay cut or the reduction in the length of her
contract. See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013)
(requiring at least one of the employer’s motives to be discriminatory for a Title VII
claim to succeed); see also Ark. Code Ann. § 16-123-107(a)(1). Much of the
evidence at trial suggested that the School District took both of these actions because
of economic and administrative concerns, not discrimination. One administrator, for
example, testified that the fine-arts program was downsized because the subject did
not appear on statewide testing and decisionmakers believed “that fine arts [did not]
need[] two people.” The same administrator also explained that Routen’s job was


                                          -3-
targeted in the downsizing because the “K-12 director of fine arts . . . could handle
both elementary and secondary [education].”

       To be sure, the evidence did not all point in just one direction. Routen noted,
for example, that the budget cuts adversely affected other women, too. As the district
court pointed out, however, some women actually received favorable treatment. See
Walker v. St. Anthony’s Med. Ctr., 881 F.2d 554, 558 (8th Cir. 1989). Routen
complains that the court improperly treated this fact as “determinative.” See id. (“[I]t
is entirely conceivable that a woman discharged and eventually replaced by another
woman may [still] be able to establish that she was the object of impermissible
discrimination . . . .”). But the court just used this evidence as part of “evaluat[ing]
the [School District’s] motive,” id., stating only that it “undercut[] Routen’s . . .
claim” and “indicate[d] that her sex was not a motivating factor.” This language
falls well short of assigning “inordinate” or “determinative” weight to this fact, as
she claims. Id.

       Finally, we have no reason to second-guess the district court’s assessment of
Routen’s age-discrimination claims. The court found that age was not a but-for
cause of the School District’s actions because other considerations, including budget
cuts and administrative constraints, prompted them. See Gross v. FBL Fin. Servs.,
Inc., 557 U.S. 167, 177–78 (2009) (requiring but-for causation for an age-
discrimination claim); Ark. Code Ann. § 21-3-203(a). Although there was evidence
supporting her age-discrimination claims, the court was entitled to credit other
evidence instead. See Anderson, 470 U.S. at 574–75 (affording “great[] deference”
to credibility determinations).

                                          III.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________


                                          -4-